—Judgment, Supreme Court, New York County (Brenda Soloff, J., on motion; Felice Shea, J., at plea and sentence), rendered October 14, 1997, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The record establishes that defendant made a valid waiver of his right to appeal as part of his plea bargain (see, People v Moissett, 76 NY2d 909). Accordingly, appellate review of the motion court’s summary denial of his suppression motion is foreclosed (People v Muniz, 91 NY2d 570). In any event, the denial of the motion was proper. Concur — Williams, J. P., Rubin, Mazzarelli, Andrias and Buckley, JJ.